549 So. 2d 776 (1989)
HIGH COUNTRY INSURANCE AGENCY, Appellant,
v.
ADMINISTRATIVE MANAGEMENT SERVICES SYNDICATE, LTD., American Royal Syndicate, Inc., and W.F. Poe Syndicate, Inc., Appellees.
No. 89-1105.
District Court of Appeal of Florida, Third District.
October 3, 1989.
Kimbrell & Hamann, and James F. Asher, Miami, for appellant.
Stearns Weaver Miller Weissler Alhadeff & Sitterson, and Joy Christine Spillis, Miami, for appellees.
Before NESBITT, LEVY and GERSTEN, JJ.
PER CURIAM.
Appellant's failure to perform acts required by the contract to be performed in Florida, constitutes a breach in Florida and is subject to long arm jurisdiction. Gilbert v. Herne, 544 So. 2d 226 (Fla. 3d DCA 1989); Engineered Storage Systems, Inc. v. National Partitions & Interiors, Inc., 415 So. 2d 114 (Fla. 3d DCA 1982). Where refusal to make contractually required payments caused forseeable injuries in Florida, exercise of personal jurisdiction pursuant to section 48.193(1)(g), Florida Statutes (1987), does not offend due process. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985); Pellerito Foods, Inc. v. American Conveyors Corporation, 542 So. 2d 426 (Fla. 3d DCA 1989). We find appellant's other issue is without merit. Affirmed.